DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s): “the light path terminates at the well portion” (claim 1 lines 13-14; claim 8 lines 17-18; claim 15 lines 14-15),  a plurality of, i.e. one or more “light source attachment structures” (claim 15 line 9), a plurality of “light conduits” (claims 16 and 20), a plurality of corresponding fittings, a plurality of corresponding light paths, and a plurality of corresponding well portions, and that each of the plurality of the light paths terminates at the corresponding well portion, as recited in claims 15 and 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3-20, and 23-25, 
Claims 1, 8, 15, each newly recites “the body around the light path is opaque” (claim 1 lines 14-15; claim 8 lines 18-19) which lacks support from the original specification and therefore is considered to be new matter.  Applicant pointed to paragraphs 65-66 to show support for such limitation(s).  However, said paragraphs only provide support for “Some embodiments may have portions that are opague”, not specifically “the body around the light path is opaque” as claimed. 

Claims 1, 8, and 15, each newly recites “a light path… formed of a transmissive material directing light to the curable attachment material” (claim 1 lines 11-12; claim 8 lines 14-16) which lacks support from the original specification and therefore is considered to be new matter.  Applicant pointed to paragraphs 31 and 48-51 to show support for such limitation(s).  However, said paragraphs only provide support for “at least a portion of the body can be made of a light transmissive material” ”, not specifically “a light path… formed of a transmissive material” as claimed. 

Claims 1, 8, and 15, each newly recites “an end of the light path terminates at the well portion” (claim 1 lines 13-14; claim 8 lines 17-18; claim 15 lines 14-15) which lacks support from the original specification and therefore is considered to be new matter.  Note that paragraph [0050] discloses FIG. 6 showing “the light path terminates at 603” and FIG. 6 shows 603 being a location buccally situated with respect to the well portion as previously claimed.  Fig. 2 also shows the light path within 208 terminating at a location buccally situated with respect to the well at the well portion” as claimed (emphasis added).  


New claim 24 recites “the body around the light path is opaque so that the light path only illuminates the well portion” which lacks support from the original specification and therefore is considered to be new matter.  Applicant pointed to paragraphs 65-66 to show support for such limitation(s).  However, said paragraphs only provide support for “Some embodiments may have portions that are opague”, not specifically “the body around the light path is opaque” as claimed.

New claim 25 recites “the fitting is configured to secure the light conduit at an angle relative to the well portion” which lacks support from the original specification and therefore is considered to be new matter.  Applicant pointed to paragraphs 65-66 to show support for such limitation(s).  However, said paragraphs only provide support for “Some embodiments may have portions that are opague”, not specifically “the body around the light path is opaque” as claimed.

Note that all dependent claims are rejected herein based on dependency of base claims rejected herein. 



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-20, and 23-25,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15, each recites “a light path within the body formed of a transmissive material directing light to the curable attachment material” (claim 1 lines 11-12; claim 8 lines 14-16).  It is unclear whether it is the light path or the body that is formed of a transmissive material and directing light?  It is also unclear exactly what is “transmissive material”, i.e. is it light transmissive or force transmissive?
Claim 6 recites “a light transmissive material”.  It is unclear whether such light transmissive material is the same or different from “a transmissive material” defined in claim 1.  
Claim 7 recites “a transparent material”.  It is unclear whether such “transparent material” is the same or different from “a transmissive material” defined in claim 1 and “a light transmissive material” in claim 6.    
Claim 9 recites “a first end” and “a second end”.  It is unclear whether such limitations are the same or different from “a first end and a second end” defined in claim 8 (line 3).  
Claim 14 recites “a light transmissive material”.  It is unclear whether such “light transmissive material” is the same or different from “a transmissive material” defined in claim 8.   
Claim 19 recites “an ultraviolet (UV) light transmissive material”.  It is unclear whether such “ultraviolet light transmissive material” is the same or different from “a transmissive material” defined in the base claim 15. 
Note that all dependent claims are rejected herein based on dependency of base claims rejected herein. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-20, and 23-25, are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2002/0106604) in view of Cohen (3,949,477) and further in view of Nikodem (5,813,854).  
  	Regarding claim 1, Phan et al. disclose a dental attachment formation apparatus 105 (Fig. 14A and14D) comprising: a body 105 having a mating surface 401 shaped to mate with a surface of a tooth, the mating surface forming a recess 302 including a well portion 302, the well portion being shaped to receive a curable attachment material 400 configured to form an aligner attachment (Fig. 14D; paragraph 56) when the curable attachment material is exposed to curing radiation 402 (Fig. 14D).  
Phan et al. fails to disclose a light source attachment structure as claimed.  Cohen discloses a transfer tray having a mating surface (interior surfaces corresponding to teeth 13) shaped to mate with a surface of a tooth, the mating surface forming a recess  14 including a well portion (carrying brackets 14), and a light source attachment structure (connection between 17b and 21 in Fig. 7) configured to attach to a light conduit 17b to direct light from the light conduit through a light path 21 within the body 15 toward  the curable attachment material in the well portion wherein an end of the light path 21 terminates at a location buccally situated with respect to the well portion 14 (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by include such source attachment structure as taught by Cohen et al. to the attachment formation apparatus in order to effectively connect a light source to the attachment formation apparatus.
	Regarding the limitation(s) “a fitting… including an aperture”, Cohen discloses the embodiment of Fig. 7 that “mold 15b, and may be connected, as by a stem portion 21 to a radiant energy source 17b” (column 4 lines 4-8; emphasis added).  Cohen therefore discloses that there is a connection mechanism between the stem 21 and light source 17b, but is not explicit to a fitting connection as claimed.   Nikodem discloses a device 12 conforming to the patient’s teeth, and having a light source attachment structure 46 having a fitting (adapter 48) configured to attach to a light conduit 44/42; the fitting 48 includes an aperture, i.e. the hollow inner diameter of 48 corresponds to device 10 includes attachment means 46 for attaching housing 12 to end 44 of cable 42 for light transmitted through the cable to be directed into the housing. Means 46 includes an adaptor 48 which is of a hollow, cylindrical shape the inner diameter of which corresponds to the diameter of end 44 of cable 42 for the adaptor to fit onto the end of the cable” (column  5 lines 1-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan/Cohen by including in the light source attachment structure a fitting with an aperture in order to fit-connect a light source to direct light from the light source to the tray as taught by Nikodem.  Note that such fit-connection would have been an obvious alternative connection mechanism yielding the same and/or predictable results. 

	Regarding the newly recited limitation(s) “a light path within the body formed of a transmissive material directing light to the curable attachment material in the well portion”, and “the body around the light path is opaque”, note that Phan et al. discloses the appliance 105 (Fig. 14D) or 405 (Fig. 17A) being transparent (paragraph 7) and that the external stimulus 402 may be light to transmit through the transparent appliance 105 in order to polymerize the material 400 within well 302 (Figs. 14D and 17A; paragraph 56).  Furthermore, Cohen discloses the mold 15a may be transparent to ultraviolet light (Fig. 7; column 4 lines 1-3).  Even furthermore, Nikodem discloses the body housing has a light transmissive surface 14 (Fig. 3; column 4 lines 10-15).  Nikodem also discloses the body 48 and 16 around the light path is opaque (“an interior portion of this face is of a light reflective material” column 4 lines 18-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. and Cohen by making the light path portion of the body formed of light transmissive material to expose the target polymerizing material to light, and the cable along with the fitting around the cable/light path being opaque in order to effectively direct light to the target polymerizing material as taught by Nikodem. 

As to claims 3-5, Phan et al. discloses the curable attachment material 400 is stored within the well portion and is light 402 curable (Fig. 14D; paragraphs 52 and 56) wherein the material 400 itself is an adhesive material sufficiently bonding to the tooth since it is polymerizable.  As to claims 6-7, Phan et al. discloses at least a portion of the body 105 is made of material that is transparent to transmit light 402 (Fig. 14D, paragraph 7).  
Regarding claims 8-9, Phan et al. in view of Cohen and Nikodem discloses the invention as claimed as detailed above with respect to claim 1.  Particularly, Nikodem discloses a light source 40, a light conduit 42 having a first end attached to the light source 40 and a second end (toward 44) connected to the fitting 48 of the adapter 46 (Figs. 3-4). 
As to claims 10-11, Phan et al. shows the apparatus 404 having a second surface 401 shaped to conform to the contours of an exterior surface of a second tooth, and a second surface 302 for accommodating a second attachment (Figs. 16-17; paragraph 58).  As to claims 12-13, Cohen discloses the body is made of ultraviolet light transmissive material (column 4 lines 1-11).  It would have been obvious to one having 
Regarding claims 15-20, Phan et al. in view of Cohen discloses the invention as claimed as detailed above with respect to claim 1 and 8.  Particularly, Cohen discloses a plurality of light conduits 16 (Fig. 1, 4; column 4 lines 1-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by providing a plurality of light conduits each for illuminating a corresponding well portion as taught by Cohen in order to provide illumination to each well portion individually or independently. 
As to claim 23, Phan et al.’s Figs. 14D shows the well portion 302 being configured to close the curable attachment material 400 therein and against a patient’s tooth when the body is fitted on the patient’s teeth. 
As to claim 24, Nikodem discloses the body housing has a light transmissive surface 14 (Fig. 3; column 4 lines 10-15).  Nikodem also discloses the body 48 and 16 around the light path is opaque (“an interior portion of this face is of a light reflective material” column 4 lines 18-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. 
As to claim 25, Nikodem discloses the fitting 48 being configured to secure the light conduit 42 at an angle relative to the well portion 20 (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan/Cohen by including the fitting securing the light conduit at an angle relative to the well portion as taught by Nikodem in order to allow for optimum direction of illumination to the well portion. 

Response to Arguments
9.	Applicant’s arguments with respect to the amendments made to the claims have been considered but are not persuasive.  
	Regarding the newly recited limitation(s) “a light path within the body formed of a transmissive material directing light to the curable attachment material in the well portion”, and “the body around the light path is opaque”, note that Phan et al. discloses the appliance 105 (Fig. 14D) or 405 (Fig. 17A) being transparent (paragraph 7) and that the external stimulus 402 may be light to transmit through the transparent appliance 105 in order to polymerize the material 400 within well 302 (Figs. 14D and 17A; paragraph 56).  Furthermore, Cohen discloses the mold 15a may be transparent to ultraviolet light (Fig. 7; column 4 lines 1-3).  Even furthermore, Nikodem discloses the body housing has a light transmissive surface 14 (Fig. 3; column 4 lines 10-15).  Nikodem also an interior portion of this face is of a light reflective material” column 4 lines 18-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. and Cohen by making the light path portion of the body formed of light transmissive material to expose the target polymerizing material to light, and the cable along with the the fitting around the cable/light path being opaque in order to effectively direct light to the target polymerizing material as taught by Nikodem. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772